DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Preliminary Amendment (Claims and Specification) filed on 03/23/2019 has been entered. Claim 1 has been canceled. New claims 2-11 have been added. Claims 2-11 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10601943. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10601943 alone or in combination teach each and every limitation of claims 2-11 of the instant application. For example:
Regarding claim 2, Claim 1 of U.S. Patent No. 10601943 teaches an accelerated network delivery system for providing channelized content to an end user device connected to a local 
a local network appliance geographically proximate to a plurality of end user devices, the local network appliance configured for processing content requests from end users such that the local network appliance and the plurality of end user devices form a geographically cohesive edge network, the content requests configured to enable the requested content to be analyzed by the local network appliance for relevance to a content channel where relevance is determined using a plurality of a group comprising demographic information, server system relevance, user system relevance, content publisher relevance, media type relevance, ISP vertical relevance, socio-economic relevance, and geographical relevance with respect to the geographically cohesive edge network such that at least some requested content analyzed as relevant is associated with at least one previously aggregated content channel, (Claim 1: a local network appliance geographically proximate to a plurality of end user devices, the local network appliance having multiple processors and large internal memory for processing content requests from end users such that the local network appliance and the plurality of end user devices form a geographically cohesive edge network, the content requests configured to enable the requested content to be assigned an ID and to be analyzed by the local network appliance for relevance to a content channel of a plurality of content channels where relevance is determined using a plurality of the group comprising demographic information, server system relevance, user system relevance, content publisher relevance, media type relevance, ISP vertical relevance, socio-economic relevance, and geographical relevance with respect to the geographically cohesive edge network such that the ID of at least some requested content analyzed as relevant is associated with at least one previously aggregated content channel of the plurality of content channels.)
a long term storage device associated with the local network appliance for caching at least some requested content.)
high-speed network connection for accelerated delivery of the requested content from the geographically proximate local network appliance to the end user making the content request. (Claim 1: a high-speed network connection for accelerated delivery of the requested content from the geographically proximate local network appliance to the end user making the content request.)

	Claim 2 of U.S. Patent No. 10601943 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 10601943 teaches claim 5 of the instant application. Claim 8 of U.S. Patent No. 10601943 teaches claim 6 of the instant application. Claim 6 of U.S. Patent No. 10601943 teaches claim 7 of the instant application. Claim 7 of U.S. Patent No. 10601943 teaches claim 8 of the instant application. 

Regarding claim 3, Claim 9 of U.S. Patent No. 10601943 teaches a method for delivering web content comprising:  
2receiving at a geographically proximate edge network a content request from a requestor, (Claim 9: receiving at a geographically proximate edge network a content request from a requestor.) 
analyzing the content request to determine whether the requested content is included within a previously aggregated content channel and, if not, whether the content request is relevant to a content channel, wherein a content channel comprises content aggregated based on correlation with a select user group or content producer and relevance is determined using a plurality of a group comprising demographic information, server system relevance, user system analyzing the content request to determine whether the requested content is included within a previously aggregated content channel of a plurality of content channels and, if not, whether the content request is relevant to a content channel of the plurality of content channels, wherein a content channel comprises content aggregated and distributed together based on correlation with a select user group or content producer and relevance is determined using a plurality of a group comprising demographic information, server system relevance, user system relevance, content publisher relevance, media type relevance, ISP vertical relevance, socio-economic relevance, and geographical relevance with respect to a geographically proximate edge network.)
providing a local channel cache comprising at least a portion of the content of a plurality of content channels and in communication with the geographically proximate edge network, (Claim 9: providing at the geographically proximate edge network a local channel cache comprised of at least a portion of the content of the plurality of content channels.)
determining whether the local channel cache comprises the requested content, and if so, then fetching the requested content from the local channel cache, and if not, then fetching from a server the requested content that is not available from the local channel cache, (Claim 9: determining whether a the local channel cache comprises a portion or all of the requested content, and if so, then fetching the locally available content from the local channel cache, and if not, then fetching the portion that is not locally available from a publisher.) 
constructing at the geographically proximate edge network a response comprising the requested content, and (Claim 9: constructing at the geographically proximate edge network a response comprising the fetched content.)
sending the response to the requester of the content from the geographically proximate edge network via a high speed data link.)

Regarding claim 9, Claim 11 of U.S. Patent No. 10601943 teaches a method for high speed delivery of web content to a plurality of end users substantially co-located in a structure such as in an office building, dormitory or apartment building comprising: 
receiving at an edge network associated with the structure a plurality of content requests from a plurality of end users, (Claim 11: receiving at a geographically proximate edge network associated with the requestor a content request from a requestor.)
analyzing each of the plurality of content requests and determining the relevance of that requested content to other content requests where relevance is determined using a weighted average of a plurality of a group comprising demographic information, server system relevance, user system relevance, content publisher relevance, media type relevance, ISP vertical relevance, socio- economic relevance, and geographical relevance with respect to the geographically cohesive edge network, (Claim 11: analyzing the content request to determine whether the requested content is relevant to a content channel of a plurality of content channels, wherein a content channel comprises content aggregated and distributed to a geographically cohesive edge network and relevance is determined using a weighted average of a plurality of a group comprising demographic information, server system relevance, user system relevance, content publisher relevance, media type relevance, ISP vertical relevance, socio-economic relevance, and geographical relevance with respect to the geographically cohesive edge network.)
assembling, in accordance with the analyzing step, the requested content into a plurality of channels, (Claim 11: associating with a content channel the ID of requested content determined to .)
maintaining on a cache in communication with the associated edge network at least a portion of the content of a plurality of content channels, and (Claim 11: providing at the associated geographically proximate edge network a local channel cache comprised of at least a portion of the content of the plurality of content channels.)
providing responses to the content requests comprised at least partly from the content maintained on the cache. (Claim 11: determining whether a local channel cache comprises a portion or all of the requested content, and if so, then fetching the locally available content from the local channel cache, sending the response to the requester of the content from the associated geographically proximate edge network via a high speed data link.)

Claim 11 of U.S. Patent No. 10601943 teaches claim 10 of the instant application. Claim 15 of U.S. Patent No. 10601943 teaches claim 11 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455